Citation Nr: 0604721	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  99-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 80 percent 
for a service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to August 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

This matter was previously before the Board in February 2001 
and November 2004, wherein it was remanded for additional 
development.  It is now returned to the Board for appellate 
review.


FINDING OF FACT

The evidence does not show seizure activity averaging at 
least one major seizure per month over the last year.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 80 percent 
for a service-connected seizure disorder have not been met. 
38 U.S.C.A. § 1155, 5103,  5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8910 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2001 and a letter from the 
Appeals Management Center (AMC) dated in December 2004.  The 
veteran was told what was required to substantiate his claim 
and about his and VA's respective duties.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  Additionally, in a 
statement received by the RO in September 2003, the veteran 
indicated that he had submitted all the medical evidence that 
he had and that he did not have any additional evidence to 
submit.

The veteran's claim was initially adjudicated by the RO in 
January 1999.  To the extent that adequate notice was not 
provided to the veteran prior to initial adjudication of his 
claim, this was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, as the evidence 
received following the notice letter was subsequently 
considered by the RO.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received additional pre-adjudicatory notice.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional available, relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in September 
1998, September 2002, and January 2005.  The evaluations were 
thorough in nature and provided findings that are more than 
adequate for rating purposes.  That is, the evidence is 
sufficient to determine whether a higher initial rating is 
appropriate for the veteran's service-connected disability 
currently on appeal.  Under such circumstances, there is no 
duty to provide another examination or medical opinion.  Id. 

The requirements of the VCAA have been met by the RO to the 
extent possible and the Board turns to an evaluation of the 
veteran's claims on the merits. 

Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran has had service connection in effect for a 
seizure disorder since discharge from service in August 1993.  
By rating action in May 1997 the veteran was granted an 80 
percent disability rating for his seizure disorder, effective 
from March 15, 1996.  In November 1998 the RO sent a letter 
to the veteran proposing to reduce his 80 percent rating to 
40 percent.  By rating action in January 1999 the RO reduced 
the veteran's rating for his seizure disorder to 40 percent, 
effective April 1, 1999.  In a decision of the Board dated in 
February 2001, the veteran's 80 percent disability rating was 
restored, effective as of April 1, 1999.

In June 1998, the veteran was removed from the temporary 
disability retired list  because of permanent physical 
disability.  He was permanently retired in his current grade 
of rank.

In August 1998, J.O. stated that he had been working next to 
the veteran for 10 months and had witnessed him staring off 
into space on a daily basis, lasting 10 to 15 seconds, 
sometimes more.  J.L. also stated that she noticed three to 
four times a week that the veteran stared off into space.

In August 1998, D.S. reported that since the veteran's 
employment at a car dealership in November 1997, he had at 
times become withdrawn and shown lack of concentration  He 
had noticed the veteran staring at objects for an excessive 
amount of time.

A VA examination report dated in September 1998 shows that 
the VA examiner did not have the veteran's medical records or 
his claims folder in conjunction with the examination.  The 
examiner noted that the veteran was being treated with 
Dilantin. He reported dizzy spells, light-headedness, 
episodes of tunnel vision, episodes of twitching, and staring 
spells.  He had disrupted sleep and mood swings.  His wife 
reported that he twitched in his sleep and stopped breathing 
in his sleep.  He added that his spells had not increased in 
frequency since his last examination.  He reported that he 
was currently followed for his seizure disorder by a 
neurologist at Wright-Patterson Air Force Base.  Since his 
original seizure in March 1992, the veteran stated that he 
had never had another grand mal seizure, but had numerous 
other kinds of spells and events.  The examiner commented 
that the spells did not negatively impact the veteran's 
lifestyle whatsoever.  He still drove and worked full time as 
a mechanic.  He was under no type of activity restriction 
from his neurologist.  The impression was history of a single 
partial complex with secondary generalized seizure and 
several other types of spells with a strong probability that 
those could be pseudoseizures.  

In December 1998, Matthew P. Wicklund, M.D. stated that the 
veteran had simple partial seizures and complex partial 
seizures on average daily.

Outpatient treatment records from Wright-Patterson Air Force 
base for the period from 1996 through 2003 show that the 
veteran was seen reported headaches, muscle twitching, 
episodes of tunnel vision, staring spells, snoring and 
stopping breathing in the middle of night in November 2000 
and December 2000.  The impression was partial complex 
seizures, and medications were to be continued.  It was also 
noted that he stated that he had not had a seizure since 1992 
when he had a generalized tonic clonic seizure.  Neurological 
examination was unremarkable.  The assessment was a single 
remote generalized tonic clonic seizure, vascular headaches 
not otherwise specified, and multiple transient symptoms.  
The examiner indicated that he seriously doubted that these 
symptoms were seizures.  The veteran was to continue his 
medication, and was scheduled for a follow-up in one year.

An outpatient treatment record of a follow-up visit with the 
veteran's neurologist dated in August 2001 shows a diagnosis 
of a single tonic clonic seizure in 1992, interval history 
was notable for occasional eyelid twitching.  It was also 
noted that he had no seizures, no staring spells, no loss of 
consciousness, and was no longer having headaches.  The 
assessment was status post a single tonic clonic seizure, the 
veteran was doing well, his medication was to be continued, 
and he was to be seen for a follow-up in one year. 

A VA examination report dated in September 2002 shows that 
the veteran was diagnosed with partial complex and secondary 
generalized seizures with no work restrictions controlled by 
Dilantin 300 mg per day.  He reported having several 
different type of spells including tunnel vision which could 
last 10 to 15 seconds followed by a three to five second 
spell of dizziness which occurred five to seven times per 
week.  He also reported mild to severe headaches that 
occurred three to five times per week, lasting 45 minutes to 
four hours.  These were not as severe as in the past.  They 
were now more bifrontal and he was able to continue work 
during these headaches.  He still had episodes of momentary 
lost time, but again not as severe as in the past.  He 
reported episodes twitching, usually once a day.  He 
indicated that these were separate from his tunnel vision 
spells and sounded to the examiner more like benign 
fasciculations.  He reported frequent staring spells from 
which was able to be aroused.  He only knew he had these 
because somebody would tell him.  These occurred a couple of 
times a week.  He was working part time in his father's 
business as an administrative manager.  He was driving and 
had no work restrictions regarding tools or height.

Physical examination was normal.  The impression was history 
of one generalized seizure with subsequent partial complex 
seizures, controlled with Dilantin; tension headaches; 
fleeting episodes of tunnel vision and dizziness, identified 
as probable simple partial seizures.

An outpatient treatment record from the neurology department 
dated in December 2003 shows that the veteran reported that 
his last grand mal seizure was years ago, and reported 
occasional partial seizures two to three times per week.  He 
was to continue taking his medications as directed, 
laboratory work was to be done to monitor medication levels 
and liver function.  He was advised not to drive without 
proper clearance by the Bureau of Motor Vehicles, and was to 
return for follow up in one year.

A VA examination report dated in January 2005 shows that the 
veteran described working with his father in the family 
plumbing business.  He would do office work including 
scheduling, billing, and paper work.  Occasionally, he would 
go out on a few jobs with his dad.  He described having 
difficulty securing and maintaining employment after being 
discharged from service related to his seizure disorder.  
Although he had no further generalized seizures after 
discharge, he stated that he was given less and less complex 
jobs, and more and more supervision once an employer would 
find out about his diagnosis of epilepsy.  He tried to work 
in several mechanic jobs and if the diagnosis of epilepsy 
came up during the pre-employment physical, he was not called 
back.  If his diagnosis came up after employment, his job 
duties would change until his job was no longer interesting 
to him.  Since working for his father, he felt more 
functional and enjoyed working.  He indicated being followed 
for treatment only once a year, while maintained on Dilantin, 
which was used to control the generalized and partial complex 
seizures.  He had no stated activity restrictions; however, 
he did avoid driving and mechanical work due to his various 
problems.

The veteran described continued episodes of tunnel vision 
three to five times per week, which usually occurred when 
standing.  He would experience a constriction of the visual 
fields until actually blind for a few seconds.  During the 
period of blindness, he would see brightly-colored flashes of 
lights, then his vision would slowly expand and returns.  He 
would sit down for a minute and get a drink, get reoriented, 
and was able to return to work.  The entire episode would 
last only a few seconds.  He also had episodes of dizziness 
that occurred one to two times a day.  He described these as 
a feeling of being on a ship, rocking back and forth, lasting 
15 to 30 seconds, which was very disorienting.  It would 
occur in any position, even when lying down, wherein he would 
just close his eyes and wait for the symptoms to pass,  
sometimes feeling nauseated with these.  He also reported 
headaches, usually seven to ten times per week, which 
occurred in the right eye, and travelled along to the right 
occiput, and mostly around the right crown.  It could last 
from 45 minutes up to four hours.  It was a throbbing pain, 
but he was able to work during these headaches, though he did 
not tolerate loud noises very well.  He had no nausea and 
vomiting or focal neurologic deficits with the headaches.  He 
would take aspirin or over the counter pain relievers.  He 
still had muscle twitching which he described in the forearm, 
shoulders, or eyelids.  There was no accompanying weakness, 
muscle loss, or any other concerning lower motor neuron 
symptom.  The impression was (1) History of one partial onset 
secondary to generalized seizure with subsequent partial 
complex seizures, controlled with Dilantin; (2) tension 
headache; (3) fleeting episodes of tunnel vision, dizziness, 
staring spells for a few seconds have been identified as 
probable simple partial seizures according to Wright-
Patterson Air Force Base medical records accompanying the 
claims file.

The examiner commented that the veteran had no ongoing 
activity or work restrictions.  The diagnosis of epilepsy did 
make employment more difficult, as noted above, mostly due to 
employer concerns of liability.  For this reason he may have 
a more difficult time finding suitable employment, but he had 
no medical restrictions at this time.

The RO rated the veteran's seizure disorder analogous to the 
rating criteria for epilepsy.  See 38 C.F.R. § 4.20 (2005).  
Grand mal epilepsy is evaluated under the general rating 
formula for major seizures.  38 C.F.R. § 4.124a, Diagnostic 
Code 8910 (2005).  Petit mal epilepsy is evaluated under the 
general rating formula for minor seizures.  38 C.F.R. § 
4.124a, Diagnostic Code 8911 (2005).  In the presence of both 
major and minor seizures, the evaluation will be assigned on 
the basis of the predominate type of seizure.

A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.  A major seizure is characterized by 
the generalized tonic-clonic convulsion with unconsciousness.  
Id. An 80 percent evaluation is warranted when there is an 
average of at least one major seizure in 3 months over the 
last year; or more than 10 minor seizures weekly.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911.  A 100 percent 
evaluation is warranted when there is an average of one major 
seizure per month over the last year.  Id.

A note following 38 C.F.R. § 4.124a addresses "Epilepsy and 
Unemployability" and it indicates that rating specialists 
must bear in mind that the epileptic, although his seizures 
are controlled, may find employment and rehabilitation 
difficult of attainment due to employer reluctance to the 
hiring of the epileptic.  Where a case is encountered with a 
definite history of unemployment, full and complete 
development should be undertaken to ascertain whether the 
epilepsy is the determining factor in the veteran's inability 
to obtain employment.  The assent of the claimant should 
first be obtained for permission to conduct this economic and 
social survey.  The purpose of this survey is to secure all 
the relevant facts and data necessary to permit of a true 
judgment as to the reason for the veteran's unemployment and 
should include information as to:  (a) Education; (b) 
Occupations prior and subsequent to service; (c) Places of 
employment and reasons for termination; (d) Wages received; 
and (e) Number of seizures.  38 C.F.R. § 4.124a (2005).  

In this case, it appears that the veteran has consistently 
been employed.  As there is no definite history of 
unemployment, remanding to seek additional information 
contemplated by § 4.124a (regarding employment, reasons for 
termination, wages received, and the like) is not 
appropriate.

The Board finds that the veteran's seizure disorder does not 
approximate the criteria necessary for a 100 percent 
disability rating under the applicable scheduler criteria.  
38 C.F.R. § 4.124a.  Review of the medical evidence of record 
does not show that the veteran has had an average of one 
major seizure per month over the last year.  On the contrary, 
the evidence has shown that on VA examination in September 
2002 and January 2005, the veteran reported not having had a 
grand mal seizure since 1992.  It is recognized that he has 
consistently had intermittent episodic episodes periods of 
certain symptoms associated with his seizure disorder, such 
as tunnel vision, dizziness, or visual field constriction, 
but these are not sufficient to warrant a disability rating 
greater than the currently assigned 80 percent.  His disorder 
was said to be controlled with the use of Dilantin and he was 
followed solely on an annual basis.

As such, the Board finds no basis for the assignment of a 
disability rating in excess of 80 percent under 38 C.F.R. §§ 
4.124a.  The Board finds that the criteria for a rating in 
excess of 80 percent for a seizure disorder have not been 
met.  Where, as here, the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  
"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in the July 2005 supplemental statement of the 
case.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
seizures.  There is no evidence in the claims file to suggest 
that marked interference with employment is the result this 
condition.  The VA examiner in 1998 stated that the veteran's 
spells did not negatively impact his lifestyle.  At that 
time, he was employed full time as a mechanic and under no 
type of activity restriction.  The VA examiner in 2005 stated 
that a diagnosis of epilepsy did make employment more 
difficult, mostly due to employer concerns of liability; 
nevertheless, the veteran had no ongoing medical restrictions 
for activity or work, and he was currently employed part 
time.  Thus, the Board finds that the absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claim for consideration of an extra-
schedular rating for the service-connected disability.  The 
disability is appropriately rated under the schedular 
criteria.


ORDER

Entitlement to a disability rating greater than 80 percent 
for a service-connected seizure disorder is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


